UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 October 24, 2005

                                        Before

                     Hon. William J. Bauer, Circuit Judge

                   Hon. Ilana Diamond Rovner, Circuit Judge

                    Hon. Ann Claire Williams, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Southern District of
No. 03-3716                        v.            ]   Illinois.
                                                 ]
RONALD E. BLAKE,                                 ]   No. 02 CR 30086
        Defendant-Appellant.                     ]
                                                 ]   G. Patrick Murphy,
                                                 ]        Chief Judge.

                                     ORDER

      After concluding that Ronald Blake’s conviction should be affirmed, we
ordered a limited remand so that the district judge could determine whether the
sentence he imposed is appropriate, given that the federal sentencing guidelines
are no longer mandatory. See United States v. Booker, 125 S. Ct. 735 (2005).

       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district judge concluded that he would have imposed a different sentence
had he known that the federal sentencing guidelines were merely advisory.

      Both parties were offered the opportunity to respond before we finally resolve
the appeal; the defendant responded but the plaintiff responded late. Accordingly,

    IT IS ORDERED that the sentence imposed by the district court is
VACATED, and the case is REMANDED for re-sentencing.